The appellee, Smith, insists upon error in the holding of the Court of Appeals upon the ground that the Georgia statute prescribes a summary remedy for the collection of the supplemental subscription to the bank stock, and that this remedy is exclusive. The Supreme Court of Georgia has held otherwise. Bennett v. Am. Bank  Trust Co., 162 Ga. 718,134 S.E. 781.
It is next insisted that this supplemental assessment is a penalty, and that our statute (Code 1923, § 5681) and rule of comity. applies only to actions of contract and tort. The liability of the stockholder, though statutory in its origin, is contractual in its nature. Whitman v. National Bank of Oxford, 176 U.S. 559, 20 S. Ct. 477, 44 L. Ed. 587.
The writ is denied.
THOMAS, BROWN, and KNIGHT, JJ.,